 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL M. BECKWITH
     PAUL A. HEMESATH
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:12-CR-00439-JAM
12                  Plaintiff,
                                                        APPLICATION AND ORDER FOR
13          v.                                          MONEY JUDGMENT
14   ALVARO RIOS-MADRID,
15                  Defendant.
16

17          On April 4, 2017, defendant Alvaro Rios-Madrid entered a guilty plea to Count One of the

18 Indictment, which charges him with Conspiracy to Distribute at Least Five Kilograms of Cocaine in

19 violation of 21 U.S.C. §§ 841(a)(1) and 846.

20          As part of his plea agreement with the United States, defendant Alvaro Rios-Madrid agreed to

21 forfeit voluntarily and immediately $1,000,000.00, as a personal money judgment pursuant to 21 U.S.C.

22 § 853(a) and Fed. R. Crim. P. 32.2(b)(1), which reflects a reasonable compromise between the parties

23 for forfeiture purposes concerning the proceeds the defendant obtained directly or indirectly, as a result

24 of a violation of 21 U.S.C. §§ 841(a)(1) and 846, to which he has pled guilty. See Defendant Rios-

25 Madrid’s Plea Agreement ¶ II.E. The United States hereby applies for entry of a money judgment as

26 follows:

27          1.      Pursuant to 21 U.S.C. § 853(a) and Fed. R. Crim. P. 32.2(b)(1), the Court shall impose a

28 personal forfeiture money judgment against defendant Alvaro Rios-Madrid in the amount of
                                                     1
                                                                            Application and Order for Money Judgment
 1 $1,000,000.00.

 2          2.     The above-referenced personal forfeiture money judgment is imposed based on defendant

 3 Alvaro Rios-Madrid’s conviction for violating 21 U.S.C. §§ 841(a)(1) and 846 (Count One). Said

 4 amount reflects a reasonable compromise between the parties for forfeiture purposes concerning the

 5 proceeds the defendant obtained, which the defendant agreed is subject to forfeiture based on the offense

 6 of conviction. Any funds applied towards such judgment shall be forfeited to the United States of

 7 America and disposed of as provided for by law.

 8          3.     Payment of the personal forfeiture money judgment should be made in the form of a

 9 cashier’s check made payable to the U.S. Marshals Service and sent to the U.S. Attorney’s Office, Attn:

10 Asset Forfeiture Unit, 501 I Street, Suite 10-100, Sacramento, CA 95814. An initial payment of

11 $100,000.00 is due within 90 days of the date of entry of his guilty plea. The remaining $900,000.00

12 shall be paid on or before the date of sentencing. Prior to the imposition of sentence, any funds

13 delivered to the United States to satisfy the personal money judgment shall be seized and held by the

14 U.S. Marshals Service, in its secure custody and control.

15 Dated:     4/4/17                                     PHILLIP A. TALBERT
                                                         United States Attorney
16

17                                                   By: /s/ Michael M. Beckwith
                                                        MICHAEL M. BECKWITH
18                                                      PAUL A. HEMESATH
                                                        KEVIN C. KHASIGIAN
19                                                      Assistant U. S. Attorneys
20

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28
                                                        2
                                                                           Application and Order for Money Judgment
 1                                                 ORDER
 2          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

 3 defendant Alvaro Rios-Madrid in the amount of $1,000,000.00. Payment of the personal forfeiture

 4 money judgment should be made in the form of a cashier’s check made payable to the U.S. Marshals

 5 Service and sent to the U.S. Attorney’s Office, Attn: Asset Forfeiture Unit, 501 I Street, Suite 10-100,

 6 Sacramento, CA 95814. An initial payment of $100,000.00 is due within 90 days of the date of entry of

 7 his guilty plea. The remaining $900,000.00 shall be paid on or before the date of sentencing.

 8          Any funds applied towards such judgment shall be forfeited to the United States of America and

 9 disposed of as provided for by law. Prior to the imposition of sentence, any funds delivered to the

10 United States to satisfy the personal money judgment shall be seized and held by the U.S. Marshals

11 Service, in its secure custody and control.

12          IT IS SO ORDERED.

13
     Dated: 2/3/2020                                           /s/ John A. Mendez
14                                                          HONORABLE JOHN A. MENDEZ
15                                                          United States District Court Judge

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
                                                                            Application and Order for Money Judgment
